Citation Nr: 0125040	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  00-22 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1956.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the claim

The veteran provided testimony at personal hearings conducted 
before personnel at the RO in November 2000, and before the 
undersigned Board Member in August 2001.  Transcripts of both 
hearings are of record.

As a preliminary matter, the Board notes that the record 
reflects that not all of the veteran's service records are 
available as they were possibly destroyed by a fire.  In such 
situations, the Board has a heightened obligation to explain 
its findings and conclusions and carefully consider the 
benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992);  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100.

For the reasons stated below, the Board concludes that a 
remand is necessary to ensure that VA has met its duty to 
assist the claimant in developing the facts pertinent to the 
claim and to ensure full compliance with due process 
requirements, particularly in light of the VCAA and its 
implementing regulations.

In the instant case, the veteran contends that he has a 
bilateral knee disability due to having participated in 
numerous parachute jumps during service.  He maintains that 
he experienced bilateral knee problems during service, for 
which he received medical treatment, including cortisone 
shots and light duty.  

The Board notes that the only service medical record on file 
is a copy of the veteran's August 1956 separation examination 
report, which clinically evaluated his lower extremities as 
normal.  Further, there is no indication in this examination 
report that the veteran had any knee problems during service.  
However, the veteran testified at his August 2001 hearing 
that he was aware this examination was silent for any 
complaints regarding his knees, and that he had just wanted 
out at that time.

The veteran's DD Form 214 reflects, in part, that he received 
a Parachutist Badge during active service.

Various private medical records are on file which cover a 
period from 1966 to 2000.  Among other things, these records 
show treatment for knee problems on various occasions.  For 
example, records from November 1966 note that the veteran 
complained of right knee pain of 2 to 3 months duration.  
Subsequent records from September 1995 note that the veteran 
reported a history of right shoulder and right knee problems 
for many years.  Overall impressions included mild 
osteoarthritis of the right knee.  

The evidence on file indicates that he sustained injuries to 
both the right shoulder and right knee in November 1995 in a 
fall from a ladder.  Nevertheless, the medical records from 
this period primarily concern treatment for the right 
shoulder.

In December 1995, the veteran underwent a right knee 
arthroscopy.  Post-operative diagnoses included complex 
degenerative tear of the posterior horn of the right medial 
meniscus; grade III chondromalacia of the medial joint; and 
grade II to III chondromalacia of the patellofemoral joint.  

The evidence on file indicates that the veteran sustained 
another injury to his right shoulder and right knee in 1996, 
when he twisted his knee while getting out of a truck.  
Similarly, records from July 1998 noted that the veteran 
complained of right knee problems, and that he injured the 
knee a week earlier when he had twisted it.

Records dated in May 1999 note that the veteran complained of 
bilateral knee pain for 44 years, since servicing in the 
armed forces in the fitness regimen as an airborne trooper.  
Overall impression at that time was degenerative joint 
disease of both knees.

The veteran has also submitted buddy statements from two 
different individuals, both dated in June 1999, in support of 
his claim.  Both of these individuals attest to having 
observed the veteran experiencing knee problems during his 
active service.  

The Board notes that the record reflects that the veteran 
filed a state workers' compensation claim for his right 
shoulder and right knee disabilities based upon the injuries 
incurred in November 1995 and January 1996.  Documents from 
this claim are on file.  Among other things, the Board notes 
that the Defendant/Employer's Proposed Findings of Fact 
stated that the veteran testified at an April 1997 hearing 
that he had problems with his right shoulder and right knee 
prior to November 1995.  The veteran admitted that he had 
been an avid runner and had played organized baseball and 
softball until his mid 40's.  Further, the veteran reportedly 
admitted that he had been treated for right shoulder and 
right knee complaints for approximately 15 to 20 years.

The veteran underwent a VA medical examination of his knees 
in July 1999.  At this examination, the examiner noted that 
the veteran's claims file had been reviewed.  It was also 
noted that the veteran reported that he had developed knee 
pain during basic training which was treated by injections, 
and that he had been bothered by persisted knee pain ever 
since.  Following examination of the veteran, the examiner's 
overall impression included subjective complaints of 
bilateral knee pain, and that the veteran's complaints were 
unreasonable and out of proportion.  The examiner stated that 
there was evidence of symptom magnification and 
nonphysiologic pain behavior.  Additionally, the examiner 
diagnosed mild to moderate degenerative osteoarthrosis of the 
right knee, medial compartment, and mild medial joint 
compartment osteoarthrosis of the left knee.  However, the 
examiner opined that the degenerative arthrosis did not 
appear to be service connected.  The examiner did not feel in 
any way that the veteran's basic training caused or was a 
significant aggravating factor in the veteran's degenerative 
osteoarthrosis, which had occurred with age.  Moreover, the 
examiner stated that the veteran's radiographic findings were 
the sequelae of age, and that there was no causal connection 
to a service-connected injury or etiology to his current 
complaints of knee pain.

By the June 2000 rating decision, the RO denied the veteran's 
claim of service connection for a bilateral knee disorder 
based, in part, on the July 1999 VA examination report.  The 
veteran appealed this decision to the Board.

In conjunction with his appeal, the veteran submitted a 
private medical statement from a G. W., M.D., (hereinafter, 
"Dr. W") dated in December 2000.  Dr. W stated that he had 
reviewed his treatment records of the veteran, which dated 
back to 1966.  At that time, the veteran presented with 
complaints of pain and disability in both of his knees, which 
required medication, and that these problems had progressed 
over the years.  Further, Dr. W stated that he had reviewed 
photographs of the strenuous exercises that the veteran 
experienced when training for airborne service during the 
Korean conflict.  Dr. W opined that these repetitive 
parachute jumps, squat jumps, and platform jumps obviously 
created unusual stresses and impact trauma to the veteran's 
knees that would be responsible for premature degenerative 
pathology in the knees necessitating knee reconstruction at 
the present time.  It was DR. W's impression that the trauma 
resulting from the military service "more likely than not" 
was responsible for the veteran's present knee condition.  

At both of his personal hearings, the veteran criticized the 
adequacy of the July 1999 VA examination.  For example, at 
the August 2001 hearing it was contended that the examiner 
only referred to the veteran's basic training, but made no 
reference to the quantity of the veteran's jumps after his 
basic training.  Additionally, it was asserted that the 
examiner had not reviewed any records from a Dr. L.  The 
veteran identified Dr. L as his current physician, and 
acknowledged that these records were not in existence at the 
time of the July 1999 VA medical examination.  Additionally, 
the veteran testified that the July 1999 VA examiner 
exhibited some aggressive tendencies towards him during the 
examination, and that he felt that the examiner was not 
"unbiased."  Regarding the December 2000 private medical 
statement from Dr. W, the veteran testified that Dr. W had 
been his personal physician beginning in 1966.  Thus, the 
statement was based on Dr. W's review of his own medical 
records as well as his personal knowledge of the veteran.  
Further, the veteran testified that Dr. W informed him in 
1966 that he had arthritis of his knees.

In the instant case, the Board finds that there appears to be 
additional pertinent evidence which is not on file.  For 
example, Dr. W's December 2000 statement tends to indicate 
that he might have additional records concerning the veteran.  
Also, the veteran identified Dr. L as his current physician, 
but no records appear to be on file from Dr. L.  Moreover, it 
appears that there might be additional records available 
concerning the veteran's state worker's compensation claim.  
As noted above, the Defendant/Employer's Proposed Findings of 
Fact referred to the veteran having testified at personal 
hearings concerning his history of right knee and right 
shoulder problems.  However, no such hearing transcripts 
appear to be on file.  Since all of these records appear to 
pertain to the veteran's knee problems, the Board concludes 
that an attempt should be made to obtain these records.  
Accordingly, a remand is required.

The Board further notes that there are two contrary medical 
opinions on file regarding whether the veteran's current 
bilateral knee disorder is causally related to his period of 
active duty.  As indicated above, the July 1999 VA examiner 
concluded that the disability was not related to service, but 
was a natural development due to the veteran's age.  However, 
as previously noted, the veteran has criticized the adequacy 
of this examination.  Further, the Board acknowledges that 
this examination does not appear to fully address the 
veteran's contention that his knee problems developed as a 
result of his multiple parachute jumps during service.  The 
fact that the veteran was awarded a Parachutist Badge tends 
to support his account of these jumps.  In regard to Dr. W's 
statement, the Board acknowledges that this statement does 
refer to the veteran's multiple parachute jumps, and that Dr. 
W stated he had reviewed records beginning in 1966.  
Nevertheless, it is not clear whether Dr. W reviewed the 
medical records from the other medical care professionals who 
have treated the veteran.  Moreover, Dr. W does not address 
the July 1999 VA examiner's opinion that the current knee 
problems are a natural development due to the veteran's age.

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Consequently, the Board concludes that a new 
examination would be of great assistance in resolving whether 
the veteran's current bilateral knee disorder is causally 
related to his period of active service.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The RO should also address whether any additional 
notification or development action is required under the VCAA 
and its implementing regulations regarding the issue on 
appeal.

For the reasons stated above, this case is REMANDED for the 
following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 1991 & Supp. 
2001), and 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159) are fully complied with 
and satisfied.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
bilateral knee problems.  After securing 
any necessary release, the RO should 
obtain those records not on file.  Of 
particular importance are any additional 
records from Dr. W, as well as the 
records from Dr. L, the veteran's current 
treating physician.

3.  The RO should also request any 
records that may be available concerning 
the veteran's workers' compensation claim 
from the Commonwealth of Pennsylvania's 
Department of Labor and Industry Bureau 
of Workers' Compensation.

4.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an orthopedic 
examination by a physician who has not 
previously evaluated the veteran in order 
to determine the current nature and 
etiology of his bilateral knee disorder.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
must provide an opinion as to whether it 
is as likely as not that any knee 
disability found to be present began 
during or as the result of any incident 
of active duty, to include his account of 
multiple parachute jumps therein.  
Further, this opinion should address the 
July 1999 VA examination report which 
indicated that the veteran's knee 
problems were due to his age.

If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

5.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review. 

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


